DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19, 21-23, 25-27 and 34 are allowed.
	The closest prior art is Holtz (U.S. Publication No. 20160186545) 

In regards to claim 1, Holtz teaches a system for providing information on production value and/or emissions of a hydrocarbon production system (Fig. 1, Abstract), the system comprising:
 a plurality of sensors (15) configured to measure a respective plurality of measured parameters (pp[0020]: The oil recovery system further includes a sensor 15 configured to sense an oil flow rate or an amount of oil extracted from the borehole 2 and, thus, measure an indication of an amount of oil recovered by the oil recovery system 12) of the hydrocarbon production system (Fig. 1);
a processor (Fig. 1, pp[0020]: 14 includes a processing system. Controller 14 is connected to all of the other controllers 7, 9, 11 and 13);
wherein: the production value is a value in a currency or a currency per time unit (pp[0021]: the revenue from the extraction of oil is less than the cost to continue the injection process, then the injection process may be stopped.).

the processor configured to determine the production value and/or the emissions of the hydrocarbon production system in real time based upon the measured parameters and the specified parameter and the specified parameters comprise parameters that are required by the processor to determine the production value and/or the emissions of the hydrocarbon production system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676